Case 9:20-md-02924-RLR Document 3062-8 Entered on FLSD Docket 03/17/2021 Page 1 of 3




                              EXHIBIT H
      Case 9:20-md-02924-RLR Document 3062-8 Entered on FLSD Docket 03/17/2021 Page 2 of 3




               February 1, 2021                                                                                                            Evan D. Montgomery

               BY ELECTRONIC MAIL                                                                                                                  2555 Grand Blvd.
                                                                                                                                         Kansas City, Missouri 64108
               Tracy A. Finken                                                                                                                        t 816.474.6550
                                                                                                                                                      d 816.559.2686
               Anapol Weiss
                                                                                                                                                       f 816.421.5547
               130 N. 18th Street                                                                                                           emontgomery@shb.com
               Suite 1600
               Philadelphia, PA 19103
               (215) 735-1130
               (215) 735-0773 (Direct Dial)

               Re: In Re: Zantac®, MDL No. 2924

               Dear Counsel:

               Files containing GSK’s production of documents today have been uploaded to
               a secure FTP site.
               This production includes documents related to regulatory change requests
               with the Bates numbers GSKZAN0000388668 – GSKZAN0000388968,
               documents related to the Ranitidine Product Incident Review Committee
               with the Bates numbers GSKZAN0000388969 – GSKZAN0000389217, and
               documents from GSK’s IMMS system with the Bates numbers
               GSKZAN0000389218 – GSKZAN0000407546.
               This production is made pursuant to the Confidentiality Order in this case,
               PTO No. 26, as well as any other applicable orders entered in the above-
               referenced matter. A password needed to access this production will follow
               under separate cover.
               If you have any questions or would like to discuss, please do not hesitate to
               contact us.
               Best regards,
               /s/
               Evan D. Montgomery
               Of Counsel




ATLANTA | BOSTON | CHICAGO | DENVER | HOUSTON | KANSAS CITY | LO NDON | LOS ANGELES | MIAMI | ORANGE COUNTY | PHILADELPHIA | SAN FRANCISCO | SEATTLE | TAMPA | W ASHINGTON, D.C.
Case 9:20-md-02924-RLR Document 3062-8 Entered on FLSD Docket 03/17/2021 Page 3 of 3




                                                                        February 1, 2021
                                                                                 Page 2




    cc:   Valerie Blevins
          Lindsey Cohan
          Mike McGlamry
          Patrick Oot
          Will Sachse
          Lindsay Zanello
